wee, FLED ae
Os \A. Case 1:19-mj-04066-BPG Document 3 Filed 01/02/20 Page-t-ef 100-5 pict
a me HCCEIVED

&

or

19-4066 BPG JAN 09 anon

VU

CLE ENE @4806,,..

DISTF

Sy

T

AFFIDAVIT IN SUPPORT OF BY EE AN LAND

AN APPLICATION FOR A SEARCH WARRANT

I, Special Agent John Lapati, your Affiant, being first duly sworn, hereby depose and
state as follows:

INTRODUCTION AND AGENT BACKGROUND

1. Iam a Special Agent of the Department of Homeland Security, United States Secret
Service (USSS) and am an investigator or law enforcement officer within the meaning of 18 U.S.C.
§ 2510 (7): that is, an officer of the United States Government empowered by law to conduct
investigations of and to make arrests for offenses enumerated in 18 U.S.C. § 3056. I have been
employed by the U.S. Secret Service (USSS) since August, 2003. Currently, | am assigned to the
USSS Baltimore Field Office where I am the financial fraud group leader, responsible for
investigating felony level bank fraud, check fraud, wire fraud, identity theft and electronic crimes
that affect this nation’s financial institutions.

2. I have served as a Special Agent with the USSS at the USSS’s Newark Field Office
(2004-2009), USSS’s Special Operations Division (2009-2015), and am currently assigned to the
USSS’s Baltimore Field Office. I successfully completed the Criminal Investigator Training
Program at the Federal Law Enforcement Training Center (FLETC), Glynco, GA and the United
States Secret Service Special Agent Training Course at James J. Rowley Training Center, Laurel,
MD. I have completed numerous advanced investigative training programs, to include money
laundering, network intrusions, counterfeit credit cards and counterfeit currency. Additionally, I
have completed the Basic Computer Evidence Recovery Training course (BCERT) at FLETC and
am certified to conduct forensic examinations of electronic media, such as computers and other

electronic storage devices. I am current member of the Maryland Electronic Crimes Task Force

DEPUTY
 

Case 1:19-mj-0O4066-BPG Document 3 Filed 01/02/20 Page:2 of 10

(MECTF) and work closely with other federal, state and local law enforcement investigating
cyber-crime. During my tenure with the USSS, I have conducted numerous criminal investigations
including counterfeit credit cards, skimming, counterfeit currency, bank fraud, wire fraud, identity
theft and other violations of the United States Code. I have applied complex investigative
techniques in the determination of federal violations, prepared search warrants, arrest warrants,
written reports and collected and preserved evidence in furtherance of these investigations.

3. This Affidavit is made in support of an application for a warrant, pursuant to Rule
41 of the Federal Rules of Criminal Procedure, to search an iPhone XR, black in color
(International Mobile Equipment Identity: 353056100464879), as described in attachment A, to
seize the records listed in Attachment B. | |

4, The statements contained in this affidavit are based on my personal knowledge or
from information that I have learned in the course of my investigation, including information from
financial institutions, witnesses, and others participating in the investigation. Since this Affidavit
is being submitted for the limited purpose of securing a search warrant, I have not included each
and every fact known to me concerning this investigation.

STATEMENT OF PROBABLE CAUSE

5. ~° On September 4, 2019, Detective (Det.) Kropff of the Laurel Police Department
(LPD), Laurel Maryland, provided your Affiant with details of an investigation regarding a Jason
Evans, who was identified as a suspect in a fraud attempt reported to Det. Kropff’s office on
August 6, 2019. On the same date, Officer Hayden of the LPD responded to conduct interviews _
at Capital One Bank located at 1025 Washington Boulevard, Laurel, MD.

6. Officer Hayden met with Capital One Branch Manager, Franklin Djisam, who

advised an individual “JM,” later identified as Jason Evans, came into the bank requesting a cash
Case 1:19-mj-0O4066-BPG Document 3 Filed 01/02/20 Page 3 of 10

advance in the amount of $14,400.00 from a Capital One Spark Business Visa Card, account
ending 2349. Capital One’s Bank policy states identification must be presented at the time a
card is used. Mr. Evans provided a Pennsylvania Driver’s License bearing the name “JM”, a date —
of birth in the year 1979 and license number ending 170. In addition, the subject presented a
Capital One Spark Business Visa Card bearing the name “JM” upon the front, and account
number ending 2349. This card was presented to be used for a cash advance. Mr. Djisam
attested that the transaction was being processed until the bank’s computer system began having
technical difficulties, delaying the transaction. Mr. Evans was instructed to wait until the system
computer’s reboot but Mr. Evans left without explanation, leaving behind the Pennsylvania
Driver’s License and Capital One Bank Card. Mr, Djisam said he was contacted subsequently by
Capital One Card Services, which advised that the transaction was not approved due to the card -
being fraudulent.

7. Det. Kropff investigated the account used in the attempted transaction. According
to Capital One, the account ending 2349 was opened online on June 29, 2019. The identifiers
~ used to open the account included the full name of “JM,” JM’s date of birth in the year 1947 and
his social security number ending 7832.

8. Det. Kropff further investigated the bank surveillance footage as well as
background checks utilizing law enforcement databases and a motor vehicle administration
query based upon the information provided on the Pennsylvania Driver’s License. The
investigative searches of JM initially yielded no results; however, further extensive investigation
of the social security number used to open the account revealed an individual with those
identifiers currently residing in Guam. The name, exact date of birth and exact social security

number of JM were used in the opening of Capital One account ending 2349, Det. Kropff
_ Case 1:19-mj-04066-BPG Document 3 Filed 01/02/20 Page 4 of 10

_contacted JM in Guam:and confirmed his identity via phone and JM stated he has never been to _

Maryland nor has a Capital One Bank Account. JM also confirmed that he does not know Mr.
Evans and did not authorize anyone to use his information.

9. Surveillance footage was processed through numerous law enforcement databases
and open source websites, and a subject by the name Jason Evans matched the suspect in Capital
One Bank. Facial features and physical features of Mr. Evans are extremely similar to the
features of the subject conducting the transaction on August 6, 2019.

10. Further, when a law enforcement alert was issued to try to identify the individual,
Det. Sillaman of the Anne Arundel Police Department, Anne Arundel County, Maryland
contacted Det. Kropff and advised that he recognized the suspect as Jason Christian Evans from
a previous fraud investigation. Det. Sillaman further reported that on July 30, 2019, Mr. Evans
obtained $14,400.00 from the Capital One Business Spark Card ending 2349 at the Capital One
Bank located at 7937 Ritchie Highway, Glen Burnie, Maryland. Surveillance footage and
investigation also confirmed Mr. Evans was responsible for this transaction.

11. In addition, investigators learned that on July 31, 2019, charges were made on the
Capital One Business Spark Card ending 2349 at the Apple Annapolis store located at 1735
Annapolis Mall, Annapolis, Maryland. Upon further investigation, surveillance footage revealed
Mr. Evans was responsible for this transaction as well as others. In several of the surveillance
videos Mr. Evans was wearing a distinctive green t-shirt with distinct markings.

12. On August 23, 2019, Anne Arundel Police obtained a state search warrant, which
was signed by the Honorable Ronald Silkworth of the Circuit Court of Anne Arundel County.
The warrant authorized the search of Mr. Evans’s residence and automobile and was executed on

August 26, 2019. Located in the residence was a card reader/writer, a credit card embosser, a
Case 1:19-mj-O4066-BPG Document 3 Filed 01/02/20 Page 5 of 10

computer, four additional: fake identifications bearing Mr. Evans’s picture but the PII of other
individuals, opened and unopened mail addressed to other individuals (sometimes at other
addresses), tax and social security documents for other people, mortgage documents belonging to
other people, numerous credit cards (many counterfeit), a cell phone and the distinctive green
shirt that Mr. Evans was seen wearing in various surveillance videos. There was also a business
card for Absolute Home Mortgage Corp., Jason Evans, Account Executive. Located in the
automobile was a second credit card embosser as well as a counterfeit social security number
card with the name from one of the counterfeit identifications.

13. Subsequently separate search warrants were obtained for the telephone and
laptop, which were then searched forensically. Among the items recovered were credit card
dumps, instant messages about purchases of credit card dumps, scripts and other information
> about “scrambling” credit card numbers (generating numbers using an algorithm).

‘ 14. Capital One Bank is insured by the Federal Deposit Insurance Corporation and is
headquartered in Virginia.

15. On December 11, 2019, S.A. Schlager obtained a criminal complaint, which was _
signed by the Honorable Beth P. Gesner, Chief U.S. Magistrate Judge for the District of
Maryland. An arrest warrant was also issued. On the same day, Mr. Evans was arrested as he
- arrived for his initial appearance with regard to a petition alleging violations of his supervised
release, based upon the drug charges stemming from the August 26, 2019 search warrant. During
the search incident to arrest, an Apple iPhone XR black in color-(International Mobile
Equipment Identity: 353056100464879) (as described in Attachment A) was discovered and
seized by law enforcement. Other items of no evidentiary value were surrendered to his newly

appointed criminal counsel.

 
Case 1:19-mj-04066-BPG Document 3 Filed 01/02/20 _ Page 6 of 10
19-406 ©aPG

'16. + ThisiPhone potentially has substantial evidentiary value. First, it may match .
phones that Mr. Evans has been using when he was captured on surveillance footage. In
addition, based upon my knowledge and experience, individuals engaged in fraud and identity
theft often have stored on their cell-phones information germane to the investigation, such as
incriminating text messages and emails, the telephone numbers of co-conspirators and suppliers,
and photographs which incriminate themselves or others in the crime. Indeed, the previous
digital forensic exam on the cell phone seized from Evans on August 26, 2019, provided
information and documents relevant to the investigation.

. CONCLUSION
17. Based upon the foregoing facts and upon Affiant’s training and experience, there
is probable cause to believe that Mr. Evans has engaged in bank fraud in violation of Title 18
U.S.C. § 1344; fraud in connection with the identification documents in violation of Title 18
U.S.C. § 1028(a)(3); social security number fraud in violation of Title 42 U.S.C. § 408(a)(7); and

aggravated identity theft in violation of Title 18 U.S.C. § 1028A. This court has already
determined that probable cause existes to charge Mr. Evans with these crimes in a criminal

complaint.

[INTENTIONALLY LEFT BLANK]
Case 1:19-mj-O4066-BPG Document 3 Filed 01/02/20 Page 7 of 10
19-4066 Bape
18. _—_ Likewise, there is probable cause to believe that the cell phone seized from Mr.
Evans on December 11, 2019 contains information and documents relevant to the criminal
investigation. Therefore, your Affiant respectfully requests the issuance of a seizure warrant
authorizing the forensic search of the iPhone XR, black in color (International Mobile Equipment

Identity: 353056100464879), seized from Mr. Evans incident to his arrest on December 11, °

Regpectfully submitted,

John Wapati, Spxe 1 Agent
United States Setref Service

2019.

Subscribed and swom to before me by said Affiant on this the / 3 / day of December, 2019.

IRA
Honorable-Beth P. Gesner
Chief United States Magistrate Judge

District of Maryland
Case 1:19-mj-O4066-BPG Document 3 Filed 01/02/20 Page 8of10 .

. ATTACHMENTA =. 49-406 6 Bpe@
PROPERTY TO BE SEARCHED

The following piece of property currently in the custody of the United States Secret
Service, Baltimore Field Office:

° An iPhone XR, black in color (International Mobile Equipment Identity:
353056100464879).
Case 1:19-mj-O4066-BPG Document 3 Filed 01/02/20 Page 9 of 10

i . ATTACHMENT B 19-406 6 ape:
ITEMS TO BE SEIZED

The device described in Attachment A may be searched for the following items, which may
be seized:

All records, documents, messages, correspondence, data, and materials that may constitute
fruits or instrumentalities of, or contain evidence related to bank fraud, in violation of Title 18
U.S.C. § 1344; fraud in connection with the identification documents, in violation of Title 18
U.S.C. § 1028(a)(3); social security number fraud, in violation of Title 42 U.S.C. § 408(a)(7); and
aggravated identity theft, in violation of Title 18 U.S.C. § 1028A, including, but not limited to, the
following:

-

1. All records concerning device-making equipment, such as magnetic stripe encoding
machines, embossers, and card readers and writers;

2. All records concerning cards with magnetic stripes, including debit and credit cards,
and/or counterfeit debit and credit cards;

3. All records concerning bank account numbers, debit and/or credit card numbers,
personal identification numbers, and other access devices;

4, Any records containing personal identifying information of potential victims,

including, but not limited to, names, dates of birth, social security numbers, social security number
cards, bank account statements, credit card statements, and checks;

5. All records concerning identification documents, such as birth certificates, Social
Security number cards, driver’s licenses, voter registration cards, passports, and applications for
such identification documents;

. 6. All financial documents, such as bank account records and statements, IRS forms,
and state tax records;
7. All records concerning travel, including location records of the device described in
Attachment A;
8. All records regarding methods to engage in criminal conduct or avoid detection by
law enforcement;
9. All records regarding who used, owned, or controlled the device described in.

Attachment A at the time the things described in this warrant were created, edited, or deleted, such
as logs, registry entries, configuration files, saved usernames and passwords, documents, browsing
history, user profiles, email, email contacts, “chat,” instant messaging logs, photographs, and
correspondence; and

10. All records, including contact logs, address books, telephone books, notes
reflecting telephone numbers, photographs, or directories that may identify the names of
participants in the fraud scheme described in the Affidavit.

As used above, the terms “records, documents, messages, correspondence, data, and
materials” includes records, documents, messages, correspondence, data, and materials created,

9
Case 1:19-mj-O4066-BPG Document 3 Filed 01/02/20 Page 10 of-10

modified, or’stored in any form, including electronic or digital form, and by whatever means they
may have been created and/or stored.

With respect to the search of the device described in Attachment A, the search procedure
may include the following techniques (the following is a non-exclusive list, and the government _
may use other procedures that, like those listed below, minimize the review of information not
within the list of items to be seized as set forth herein, while permitting government examination
of all the data necessary to determine whether that data falls within the items to be seized):

a.

surveying various file “directories” and the individual files they contain (analogous
to looking at the outside of a file cabinet for markings it contains and opening a
drawer believed to contain pertinent files);

“opening” -or cursorily reading the first few “pages” of such files in order to
determine their precise contents;

“scanning” storage areas to discover and possible recover recently deleted files;
“scanning” storage areas for deliberately hidden files; or

performing key word searches or other search and retrieval searches through all
electronic storage areas to determine whether occurrences of language contained in

such storage areas exist that are intimately related to the subject matter of the
investigation.

If after performing these procedures, the directories, files or storage areas do not reveal
evidence of theft of government property or other criminal activity, the further search of that
particular directory, file or storage area, shall cease.

10
